UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6154


HUNG YEE,

                  Petitioner - Appellant,

             v.

J.D. WHITEHEAD,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-01550-CCB)


Submitted:    September 29, 2009            Decided:   October 21, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hung Yee, Appellant Pro Se. Allen F. Loucks, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hung   Yee,     a    state      prisoner,        seeks    to    appeal     the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006) petition.         The order is not appealable unless a circuit

justice    or    judge   issues        a    certificate     of    appealability.            28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent   “a    substantial         showing       of   the    denial    of    a

constitutional       right.”           28    U.S.C.      § 2253(c)(2)        (2006).        A

prisoner        satisfies      this         standard      by     demonstrating         that

reasonable       jurists      would        find   that    any     assessment      of     the

constitutional       claims       by   the    district     court       is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Yee has not

made the requisite showing.                 Accordingly, we deny a certificate

of appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                              2